Name: Commission Regulation (EC) No 195/98 of 26 January 1998 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the 'Register of protected designations of origin and protected geographical indications' provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (Text with EEA relevance)
 Type: Regulation
 Subject Matter: marketing;  agricultural structures and production;  Europe;  foodstuff;  health
 Date Published: nan

 Avis juridique important|31998R0195Commission Regulation (EC) No 195/98 of 26 January 1998 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the 'Register of protected designations of origin and protected geographical indications' provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (Text with EEA relevance) Official Journal L 020 , 27/01/1998 P. 0020 - 0021COMMISSION REGULATION (EC) No 195/98 of 26 January 1998 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the 'Register of protected designations of origin and protected geographical indications` provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), as last amended by Commission Regulation (EC) No 1068/97 (2), and in particular Article 6(3) and (4) thereof,Whereas, pursuant to Article 5 of Regulation (EEC) No 2081/92, Member States have sent the Commission applications for registration of certain names as geographical indications or designations of origin;Whereas it has been found, pursuant to Article 6(1) of that Regulation, that an application meets all its requirements, in particular that all the information required pursuant to Article 4 has been given;Whereas following publication of the name in the Annex to this Regulation in the Official Journal of the European Communities (3) a statement of objection was made to the Commission pursuant to Article 7 of that Regulation but was deemed to be unfounded and therefore inadmissible;Whereas the name should therefore be entered in the 'Register of protected designations of origin and protected geographical indications` and hence be protected throughout the Community as a designation of origin;Whereas the Annex to this Regulation supplements the Annex to Commission Regulation (EC) No 2400/96 (4), as last amended by Regulation (EC) No 2396/97 (5),HAS ADOPTED THIS REGULATION:Article 1 The name in the Annex hereto is hereby added to the Annex to Regulation (EC) No 2400/96 and, pursuant to Article 6(3) of Regulation (EEC) No 2081/92, entered in the 'Register of protected designations of origin and protected geographical indications` as a protected designation of origin (PDO).Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 January 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 208, 24. 7. 1992, p. 1.(2) OJ L 156, 13. 6. 1997, p. 10.(3) OJ C 246, 24. 8. 1996, p. 12.(4) OJ L 327, 18. 12. 1996, p. 11.(5) OJ L 331, 3. 12. 1997, p. 3.ANNEX PRODUCTS LISTED IN ANNEX II TO THE EC TREATY, INTENDED FOR HUMAN CONSUMPTION Meat-based products:SPAIN:- JamÃ ³n de Huelva (PDO)